Special Term, in granting a decree of separation to plaintiff wife, awarded her custody of the parties’ six-year-old son. It is this provision only that causes the court concern. Despite the careful and admirable conduct of the trial of the action and of the post-trial procedures -by Special Term, it is most difficult to determine the relative qualifications of these bitterly opposed parents from the record alone. It is likely that a thorough investigation and report by a trained social worker may help resolve some of the doubts that evidently troubled Special Term, and that trouble this court. The services of such a skilled person are available in the recently established Special Term, Part XII (Family Part). Accordingly, the amended judgment of February 17, 1956 is unanimously modified to the extent only of remitting same to the Justice who tried the action in Special Term, Part VI, for the purpose of utilizing the services afore-mentioned as an aid in deciding the custody of the six-year-old son of the parties, and is otherwise affirmed. Order modifying the final judgment dated April 5, 1956 unanimously modified to the extent of likewise remitting the motion to amend the support and maintenance provisions of the judgment to await the decision as to custody of the afore-mentioned son. Settle orders on notice. Concur — Peck, P. J., Breitel, Botein, Rabin and Cox, JJ.